Citation Nr: 0603985	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for coronary artery 
disease including as due to the veteran's service-connected 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2005, the veteran, sitting at the RO, testified at a 
hearing via video conference with the undersigned, sitting at 
the Board's central office in Washington, D.C.

The claim for service connection for coronary artery disease 
due to the veteran's service-connected hypertension addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
prostate cancer is related to the veteran's period of 
military service, including exposure to Agent Orange in 
service.  Prostate cancer was first show more than 1 year 
following separation from active service.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected hypertension is manifested by diastolic pressures 
of predominantly more than 110, and systolic pressures of 
predominantly 200 or more; current clinical findings reflect 
diastolic blood pressure readings of predominantly less than 
110 and systolic pressures of predominantly 160 or less with 
continuous use of medication.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred during military service 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  A schedular rating in excess of 10 percent for 
hypertension is not warranted. 38 U.S.C.A. §§ 1155, 5193-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code (DC) 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In August  2003, the RO provided the appellant with 
correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.  The RO issued a detailed June 2004 
statement of the case (SOC) and August 2004 supplemental 
statement of the case (SSOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding service connection for 
prostate cancer and an increased rating for hypertension.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
a service connection and an increased rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the June 2004 SOC contained pertinent language from the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§3.102 and  3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

Service medical records are not referable to a genitourinary 
problem or prostate cancer.  On a report of medical history 
completed when he was examined for retirement January 1991, 
the veteran checked no to having frequent or painful 
urination.  When examined at the time, his genitourinary 
system was normal.

The veteran's service records and other competent evidence do 
not show that he served in the Republic of Vietnam.  In 
September 2003, the National Personnel Records Center (NPRC) 
advised the RO that there were no dates on record to reflect 
that the veteran served in Vietnam.

Post service, VA and private medical records and examination 
reports, dated from 1991 to 2004, are associated with the 
claims file.

In March 1992, the RO granted service connection for 
hypertension that was awarded a 10 percent disability 
evaluation.

The private medical records dated between 1996 and 1999 
reflect that the veteran's hypertension was difficult to 
control and was treated with prescribed medication.  In April 
2000, VA records indicate that his blood pressure was 145/89 
and his medication was adjusted.

A July 2002 VA outpatient medical record indicates that the 
veteran was seen for a routine follow up examination and said 
he felt tired the past six months.  He lacked energy.  It was 
noted that he had a normal stress echo cardiogram earlier in 
the month.  His blood pressure was 127/83.  The physician 
decreased the veteran's prescribed Atenolol that was taken 
for blood pressure.  It was also noted that the veteran's 
hypertension was well-controlled.

In July 2003, the RO received the veteran's current claim for 
an increased rating for his service-connected hypertension.  
At that time, he said he believed his prostate cancer 
developed due to his exposure to Agent Orange during service 
in Vietnam.

An August 2003 VA outpatient record indicates that the 
veteran's blood pressure was 160/102. 

VA medical records dated in July 2003 include a diagnosis of 
prostate cancer.  The records reflect that the veteran 
underwent a radical prostatectomy in August 2003.

The veteran underwent VA examination in September 2003.  
According to the examination report, the veteran gave a 
history of a having a heart attack in 1996 that was 
subsequently revealed to be a reaction to 
hydrochlorothiazide.  It was noted that a myocardial 
perfusion study in July 2002 showed a normal radiotracer 
uptake with no evidence of "ischemic" or scar.  Results of 
a treadmill protocol were clinically negative.  On 
examination, the veteran's blood pressure was 150/100 times 
three; his pulse was 68.  The pertinent diagnosis was 
longstanding history of hypertension with no chronic 
sequelae.

A December 2003 VA outpatient record reflects that the 
veteran's blood pressure was 137/84.

A June 2004 VA outpatient record indicates that the veteran 
was seen for routine followup by his treating physicians.  It 
was noted that he took hydrochlorothiazide (HCTZ) daily for 
his blood pressure.  He also took an angiotensin-converting 
enzyme inhibitor (ACEI).  His blood pressure was 127/80.  
Examination of the veteran's cardiovascular system revealed 
regular rhythm and rate with no murmurs, gallops or rubs, 
There was no edema.  It was noted that the veteran's 
hypertension was under good control with the ACEI and HCTZ.

During his July 2005 hearing, the veteran said he never 
served in the Republic of Vietnam.  He said he served in 
Korea with the 64th Transportation Squadron and drove 
tractors and trailers.  From 1979 to 1980, he said he served 
as a General's Aid and drove along the Demilitarized Zone 
(DMZ).  He believed he was exposed to Agent Orange during 
that time and that exposure caused his prostate cancer.  He 
reported that he experienced bladder problems in service, 
including a burning sensation with urination, that in 1995 he 
was noted to have an enlarged prostate, and that cancer was 
diagnosed in 2003.  The veteran indicated that his average 
blood pressure reading was 124/84 with his new medication, 
and fluctuated to 180/106.  He did not take home blood 
pressure readings.

III.	Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and certain cancers becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability, that is prostate cancer.  The specific 
statute pertaining to claimed exposure to Agent Orange is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto 
previously provided that, if a veteran who served on active 
duty in Vietnam during the Vietnam era developed one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
include prostate cancer.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also 
Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 
59,232-243 (1999); 67 Fed. Reg. 42,600-608 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162. 

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran has denied serving in the 
Republic of Vietnam and, in September 2003, the NPRC 
confirmed that there were no dates of his Vietnam service on 
record.  Thus, he did not serve in the Republic of Vietnam 
during the Vietnam Era.  However, the veteran testified that 
he served as a General's Aid and drove in the area of the DMZ 
from 1979 to 1980 and contends that he was exposed to Agent 
Orange during that time.  There are no service records to 
verify that the veteran served along the DMZ from 1979 to 
1980, but the Board does not dispute his account of his 
service record.  Nevertheless, the Department of Defense has 
confirmed that Agent Orange was used along the DMZ from April 
1968 to July 1969, two years before the veteran even entered 
active service.  Thus, it cannot be presumed that the veteran 
was exposed to Agent Orange during military service.

Even though prostate cancer is among the diseases or 
disorders that have been positively associated with Agent 
Orange, since the veteran cannot be considered to have been 
exposed to Agent Orange in service, he is not entitled to a 
presumption of service connection under the statutes and 
regulations.  

Furthermore, although the evidence shows that the veteran was 
diagnosed and treated for prostate cancer, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his genitourinary 
system was normal on separation from service and the first 
post service evidence of record of prostate cancer is from 
2003, more than 12 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's prostate cancer to service or 
any incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms including a causal 
relationship between his COPD and his active military 
service, including exposure to Agent Orange.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998). 
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995; Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the veteran has not submitted 
any medical opinion or other medical evidence that supports 
his claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has prostate cancer related to 
service or any incident thereof, including exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
prostate cancer must be denied.


B.	Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected hypertension, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
to injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2005) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under DC 7101, that 
provides that a 10 percent disability rating is warranted 
when the diastolic pressure is predominantly 100 or more; the 
systolic pressure is predominantly 160 or more; or the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, DC 
7101.  A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  Id.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more, with moderately severe symptoms.  
Id.  A 60 percent rating is warranted where diastolic 
pressure is 130 or more with severe symptoms.  Note 1 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For the purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note 2 states: Evaluate 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by a separate evaluation.

The objective medical evidence of record includes the 
findings of the September 2003 VA examination report and VA 
and non-VA medical records dated from 1999 to 2004.  The 
examination report does not contain findings of diastolic 
blood pressure of 100 or more.  While the medical records 
dated from 1996 to 2000 reflect that the veteran's 
hypertension fluctuated and was considered difficult to 
control, the more contemporary records describe the disorder 
as well controlled.  When seen in the VA outpatient clinic in 
July 2002, the record reflects an elevated blood pressure 
reading of 127/83; his medication was decreased and the 
hypertension was described as well-controlled.  Moreover, 
when examined by VA in September 2003, the veteran's blood 
pressure was 150/100 on three readings and the examiner 
reported no sequelae association with the service-connected 
hypertension.  In December 2003, the veteran's blood pressure 
was 137/84 and, in June 2004, it was 127/80.

There is no evidence that the veteran's systolic blood 
pressure readings have been predominantly at 160 or more.  In 
fact it appears that his systolic reading reaching 160 once: 
in August 2003, it was 160/102.  Such evidence could hardly 
be construed as systolic readings that were predominantly 160 
or more.  Thus there is no evidence of an essential element 
needed for a higher evaluation under Diagnostic Code 7101.  
In addition, there is no evidence of dyspnea on exertion.  In 
fact, the September 2003 VA examination report reflects that 
results of a recent cardiac stress test were clinically 
negative.  The examiner reported no chronic sequelae 
associated with the veteran's hypertension.

In view of the foregoing, the veteran's service-connected 
hypertension does not demonstrate medical findings showing 
diastolic pressures of predominantly 110 or more, or systolic 
pressures of predominantly 200 or more.  Thus, the 
preponderance of the evidence is against hypertension of 
sufficient severity as to support a rating in excess of 10 
percent.

There is, likewise, no extra-schedular basis for an increased 
rating.  There is no showing that the service-connected 
hypertension has resulted in frequent hospitalizations, nor 
is there any showing that it markedly interferes with 
employment.  In the absence of such factors, the Board is not 
required to discuss the possible application of 38 C.F.R. § 
3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the objective medical evidence 
of record preponderates against a finding that the veteran's 
service-connected hypertension warrants a rating in excess of 
10 percent.  Thus, the claim for a rating in excess of 10 
percent for hypertension must be denied.

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for prostate cancer as due to exposure to 
Agent Orange is denied.

A rating in excess of 10 percent for hypertension is denied.


REMAND

The veteran seeks service connection for coronary artery 
disease that he claims is due to his service-connection 
hypertension.  In his substantive appeal and oral testimony 
he argued that he had a heart attack in 1996 that was caused 
by hydrochlorothiazide, his blood pressure medication.  He 
testified that that he was treated for a heart attack at 
Jackson Memorial Hospital in Montgomery Alabama.

According to a May 1996 private medical record, the veteran 
was evaluated for an apparent syncopal event in January 1996 
after developing an indigestion sensation after ingesting 
food.  It was noted that the veteran was evaluated at Jackson 
Hospital in Montgomery, Alabama and had an extensive cardiac 
work-up.  Subsequent cardiac testing was essentially normal.  
On examination, no significant valvular disease was noted..  
An electrocardiogram (EKG) was normal.  In April 1997, 
vasovagal syncope with hypertension was noted.  

A July 2000 VA outpatient record reflects that the veteran's 
medical problems included hypertension and coronary artery 
disease and that he reported having a myocardial infarction 
in 1996.  Subsequent VA outpatient records reflect that he 
had coronary artery disease.  

However, when examined by VA in September 2003, it appears 
that most of veteran's medical records were unavailable to 
the examiner who only reviewed a July 2003 EKG report and 
chest x-ray, and laboratory test results from July and August 
2003.  The examiner noted that results of a recent stress 
test indicated the veteran had no significant coronary artery 
disease.  

The VA medical records, dated through June 2004, show that he 
had coronary artery disease.  

In his June 2004 substantive appeal, the veteran attributed 
his heart attack to medication prescribed by military doctors 
in service.

The records pertaining to the veteran's treatment at Jackson 
Memorial Hospital in Montgomery, Alabama, are not in the 
claims file.  The Board believes that they should be 
obtained.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Here, the veteran argues that he has hypertension for which 
he took prescribed medication that resulted in a heart attack 
and coronary artery disease.  In the interest of due process 
and fairness, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine the etiology 
of any coronary artery disease found to be present.



Thus, due process requires that this case be REMANDED for the 
following actions:

1.  After obtaining all necessary signed releases 
from the veteran, the RO should obtain records of 
the veteran's treatment for a heart disorder at 
Jackson Memorial Hospital in Montgomery, Alabama, 
in 1996.

2.  The veteran should be afforded an appropriate 
VA examination to determine the etiology of any 
coronary artery disease found to be present.  All 
indicated testing should be conducted and all 
clinical manifestations should be reported in 
detail.  Based on the examination and a review of 
the record: 

(a) If coronary artery disease is diagnosed, 
the medical specialist should assess the 
nature, severity, and manifestations of any 
coronary artery disease found to be present.  
If coronary artery disease is not shown, that 
should also be clinically documented.

(b) The medical specialist is requested to 
render an opinion as to whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed coronary artery disease was caused 
by military service, including findings noted 
in the service medical records -including any 
medication prescribed for hypertension), or 
whether such an etiology or relationship is 
less than unlikely (i.e., less than a 50-50 
probability). 

(c) The physician should proffer an opinion, 
with supporting analysis, as to the likelihood 
that the veteran's diagnosed coronary artery 
disease was caused by or aggravated by his 
service- connected hypertension.  The degree 
of coronary artery disease that would not be 
present but for the service-connected 
hypertension should be identified.  

(d) In rendering an opinion, the physician is 
particularly requested to address of the 
opinion of the VA examiner in September 2003 
(to the effect that the veteran had no 
significant coronary artery disease).  The 
examiner is also requested to clarify if the 
veteran had a heart attack in 1996 or if he 
experienced another event associated with the 
service-connected hypertension.  A rationale 
should be provided for all opinions expressed.  
The veteran's claims file must be made 
available to the examiner in conjunction with 
the examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it  

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for coronary 
artery disease including as due to the service-
connected hypertension.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a SSOC.  The 
SSOC should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal since the August 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


